John Figg in the behalfe of Mary his wife plaint. agt Capt William Gerrish, Nicholas Noyes, Richard Knight and mr Richd Lowle Execrs & Overseers of the last will & Testamt of mr John Lowle deceased Defendts in an action of the case for her part or portion that was giuen her by her Father in his Last will & testamt according as the rest of his Children had & as the will doth declare & due damages according to attachmt dat. July: 19th 1675. . . . The Jury . . . founde for the Defendts costs of Court being three pounds one Shilling eight pence.
Execucion issued 7ber 8:1675.